Citation Nr: 0844598	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  04-22 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether a timely substantive appeal was received in order 
for the Board to assert jurisdiction over the issue of an 
initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Denver, Colorado Department of Veterans Affairs (VA) Regional 
Office (RO).

In a December 2002 rating decision, the RO in Salt Lake City, 
Utah, denied service connection for bilateral hearing loss.  
In a September 2003 rating decision, the RO in Denver, 
Colorado granted service connection for bilateral hearing 
loss and assigned a 0 percent rating, effective October 17, 
2001.  The veteran disagreed with the rating assigned.  In 
June 2004, jurisdiction over the case was transferred to the 
RO in Phoenix, Arizona.

In a September 2006 decision, the Board did not adjudicate  
the issue of an initial compensable evaluation bilateral 
hearing loss, for the reasons discussed below.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court), and, in December 2007, pursuant 
to a Joint Motion for Remand, the Court remanded the case 
back to the Board for further proceedings.  

In a July 2006 letter, the veteran was notified that VA had 
revoked the authority of his private attorney, Mr. R. E. B., 
to represent VA claimants, effective July 28, 2003.  This 
letter also informed the veteran that he may represent 
himself, appoint an accredited veteran's service organization 
(VSO) to represent him or appoint a different private 
attorney or an agent and must inform VA within a 30 day 
period.  However, in the event that the veteran did not 
respond, the VA would assume he would represent himself.  The 
veteran did not respond, and there is no indication that he 
has sought other representation.  Accordingly, the Board will 
assume that the veteran wishes to proceed unrepresented in 
the instant appeal and will proceed in adjudicating this case 
on the merits.


FINDINGS OF FACT

1.  The veteran's statements submitted on May 2004 and 
November 2004 indicate his intent to appeal the issue of 
bilateral hearing loss.

2.  The competent medical evidence reveals the veteran has 
Level I hearing in the right ear and Level I hearing in the 
left ear.


CONCLUSIONS OF LAW

1. The criteria for assuming the Board's jurisdiction over 
the issue of bilateral hearing loss have been met.  

2.  The requirements for an initial compensable evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.85, Diagnostic Code 6100, 4.86 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in January 2002 prior to the 
initial adjudication of his claim for service connection for 
bilateral hearing loss in December 2002.  An additional VCAA 
letter was sent in December 2004, indicating what was 
required in order to establish an increased evaluation for 
hearing loss.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
March 2006, pertaining to the downstream disability rating 
and effective date elements of his claims.

Moreover, it is well to observe that service connection for 
bilateral hearing loss has been established and an initial 
rating for this condition has been assigned.  Thus, the 
veteran has been awarded the benefit sought, and such claim 
has been substantiated.  See Dingess v. Nicholson, 19 Vet. 
App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no 
longer required as to this matter, because the purpose for 
which such notice was intended to serve has been fulfilled.  
Id.  Also, it is of controlling significance that, after 
awarding the veteran service connection for bilateral hearing 
loss and assigning an initial disability rating for this 
condition, he filed a notice of disagreement contesting the 
initial rating determination.  See 73 Fed. Reg. 23353-23356 
(April 30, 2008) (amending 38 C.F.R. § 3.159(b) to add 
subparagraph (3), which provides VA has no duty to provide 
section 5103 notice upon receipt of a notice of 
disagreement).  The RO furnished the veteran a Statement of 
the Case that addressed the initial rating assigned for his 
bilateral hearing loss, included notice of the criteria for a 
higher rating for that condition, and provided the veteran 
with further opportunity to identify and submit additional 
information and/or argument, which the veteran has done by 
perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 
7105 (West 2002).  Under these circumstances, VA fulfilled 
its obligation to advise and assist the veteran throughout 
the remainder of the administrative appeals process, and 
similarly accorded the veteran a fair opportunity to 
prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
has been identified and obtained, to the extent possible.  
The evidence of record includes service medical records, 
private medical records, VA outpatient treatment reports, a 
VA examination and statements from the veteran.  The veteran 
has not indicated that he has any further evidence to submit 
to VA, or which VA needs to obtain.  There is no indication 
that there exists any additional evidence that has a bearing 
on this case that has not been obtained.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

I.  Whether a timely substantive appeal was received

The veteran has the right to file a claim and to receive a 
decision on that claim, identify for appeal an issue or 
issues that he or she believes were wrongly decided and to 
express disagreement, receive an SOC, perfect the appeal, and 
submit argument on behalf of a position; and to receive a 
hearing.  See 38 U.S.C. § 7105(a), (d); 38 C.F.R. §§ 3.103, 
19.29, 20.201, 20.202, 20.700 (1997); Marsh v. West, 11 Vet. 
App. 468, 471 (1998).

This case was appealed to the Court following the Board's 
September 2006 decision.  Pursuant to a Joint Motion for 
Remand, the Court remanded the case to the Board on the basis 
that the Board "failed to provide an adequate statement of 
the reasons or bases for its finding that Appellant's 
substantive appeals of his bilateral hearing loss was not 
timely."  See Joint Motion for Remand, at 4. 

The Board does not dispute that it had jurisdiction over the 
issue of an initial compensable rating for bilateral hearing 
loss in the September 2006 decision.  In this regard, the 
Board notes that, in response to the September 2003 rating 
decision, wherein the RO granted service connection for 
bilateral hearing loss and assigned a noncompensable (0 
percent) evaluation, the veteran filed a notice of 
disagreement (NOD) in October 2003.  Although the veteran had 
not received a statement of the case (SOC) until April 2005, 
over a year following notification of the rating decision on 
September 22, 2003, the Board finds that he nevertheless 
filed correspondence which the meets the requirements for a 
VA Form 9 substantive appeal.  The veteran submitted a VA 
Form 9 in May 2004 and again in November 2004 indicating his 
intent to appeal the issue of an initial compensable 
evaluation for bilateral hearing loss.  

These written statements met requirements for timely appeal 
as they specifically identified issue appealed, made specific 
arguments on errors of regional office (RO) in assigning the 
initial evaluation, the veteran had not received an SOC and 
these statements were received within one-year appeal period 
which began on date RO decision being appealed was mailed.  
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200;  See Archbold 
v.Brown, 9 Vet. App. 124, 132 (1996).  Thus, the Board finds 
that the veteran filed a timely substantive appeal to the 
Board although an SOC was not issued until almost a year 
later and thus the Board's has jurisdiction over the case. 

The Board's obligation to assess its own jurisdiction cannot 
come at the expense of the procedural rights that belong to 
an applicant for VA benefits who has had no opportunity to 
present evidence or argument on that jurisdictional issue.  
See Marsh v. West 11 Vet. App. at 471; Sutton v. Brown, 9 
Vet. App. 553, 564-70 (1996); Bernard v. Brown, 4 Vet. App. 
384, 394(1993).  In its September 2006 decision, Board simply 
noted in the introduction section that as the record 
demonstrated that the RO determined that the veteran's 
substantive appeal was not timely and the RO would provide 
the veteran with his appellate rights, the issue was not 
before the Board.  In doing so, the Board's intent to yield 
an assessment of its own jurisdiction, allowed the veteran an 
opportunity to receive notification of his appellate rights.  
See Id.  Moreover, as the Board provided the veteran an 
opportunity to present evidence or an argument on the 
jurisdictional issue determined by the RO, a finding was not 
made as to the timeliness of the substantive appeal and 
jurisdiction was not assessed.  Thus, no reasons or bases 
addressing the timeliness of the substantive appeal were 
necessary in the September 2006 decision.  

As the RO has not provided the veteran a notification of his 
appellate rights to this date, the Board will proceed with 
adjudicating this claim on the merits.



II.  An initial compensable evaluation for bilateral hearing 
loss 

Pertinent Laws and Regulations

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found - this practice 
is known as "staged ratings."  See id. at 126.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from 0 percent (noncompensable) 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000, and 4000 cycles per second (Hertz).  The rating 
schedule establishes 11 auditory acuity levels, designated 
from Level I for essentially normal hearing acuity through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the puretone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation for the ear having the poorer 
hearing acuity.  For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.  See 38 C.F.R. § 4.85 (2008).

Effective June 10, 1999, pertinent regulatory changes were 
made to 38 C.F.R. § 4.86, regarding cases of exceptional 
hearing loss.  The provisions of 38 C.F.R. § 4.86(a) now 
provide that, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) now provide that, when the 
puretone threshold is 30 decibels or less at 1000 hertz, and 
70 decibels or more at 2000 hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.



Analysis

The veteran contends that his bilateral hearing loss is worse 
than the 0 percent evaluation assigned and as such, warrants 
a 20 percent disability rating.  For the reasons set forth 
below, the Board finds that the evidence of record does not 
support the assignment of an initial compensable evaluation 
for bilateral hearing loss.

VA outpatient treatment reports from October 2001 to April 
2003 reflect that the veteran was seen for an audiology 
consult in January 2002.  Audiometric testing on revealed 
that the hearing threshold levels in decibels in the right 
ear were 35, 35, 45, 45 and 45 at 500, 1000, 2000, 3000 and 
4000 Hertz respectively.  At corresponding frequencies in the 
left ear, the hearing threshold levels in decibels were 30, 
30, 45, 50 and 55, respectively.  The average puretone 
threshold is 41 decibels for the right ear and 42 in the 
left.  Maryland CNC speech recognition score was 96 percent 
in the right ear and 96 percent in the left.  

Audiometric testing on the VA examination in May 2003 
revealed that the hearing threshold levels in decibels in the 
right ear were 40, 45, 50 and 45 at 1000, 2000, 3000 and 4000 
Hertz respectively.  At corresponding frequencies in the left 
ear, the hearing threshold levels in decibels were 25, 35, 40 
and 40, respectively.  The average puretone threshold is 45 
decibels for the right ear and 35 in the left.  Maryland CNC 
speech recognition score was 96 percent in the right ear and 
96 percent in the left.  

The audiometric findings in both ears do not represent an 
exceptional pattern of hearing loss.  See 38 C.F.R. § 
4.86(a).  So, both ears must be evaluated under 38 C.F.R. 
§ 4.85, Table VI.  Applying the findings from both the May 
2003 VA examination and the January 2002 VA audiology consult 
to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I 
hearing loss in the right ear and Level I hearing loss in the 
left ear.  An application of these hearing loss levels into 
Table VII (in 38 C.F.R. § 4.85), yields a 0 percent 
disability rating for the veteran's current bilateral hearing 
loss.  See 38 C.F.R. § 4.85

Thus, the evidence of record fails to show that the veteran's 
high frequency hearing loss, bilateral warrants a compensable 
evaluation (in excess of 0 percent).

Because the law provides specific requirements in terms of 
puretone threshold averages and speech discrimination test 
results for each percentage rating, the assignment of a 
disability rating higher than 50 percent, utilizing the 
provisions of 38 C.F.R. § 4.7, is not appropriate at any time 
since the date of claim on October 17, 2001.  The veteran's 
January 2002 and May 2003 audiological test results clearly 
fall within the parameters for a 0 percent rating, but no 
more.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.85, Tables VI, VII, Diagnostic Code 6100 (2008).

The Board recognizes the veteran's apparent dissatisfaction 
with the disability rating assigned.  However, pursuant to 
the dictates of 38 C.F.R. § 4.85 and Lendenmann, in 
determining the above rating, the Board has engaged in, as it 
must, a "mechanical," objective application of the numerical 
data generated from the veteran's audiological examinations.  
See Lendenmann, 3 Vet. App. at 349.  In this regard, the 
Board exercises no discretion, and simply must apply the test 
score numbers to the relevant Tables.  See 38 C.F.R. § 
4.85(b)-(e); accord Lendenmann, supra, at 349.  As noted 
above, the Board lacks the authority to operate outside the 
bounds of applicable regulatory provisions, including the 
guidelines for the assignment of disability ratings set forth 
in 38 C.F.R. § 4.85.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.101(a).

While the Board empathizes with the veteran's impairment, and 
does not dispute the fact that he has a bilateral hearing 
loss disability, the Board must conclude, based on the 
results of mandatory auditory tests and the mechanical 
application of relevant regulations by which the Board is 
bound, that the level of his disability does not rise to a 
rating higher than 0 percent at any time since the date of 
claim on October 17, 2001.  See 38 C.F.R. § 4.85(b)-(e); see 
also 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a).

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation in excess of 0 percent at any time 
since the effective date of service connection for bilateral 
hearing loss on October 17, 2001.  See Fenderson, 12 Vet. 
App. at 125-26.  That is to say, the veteran's disability has 
been no more than 0 percent disabling since the effective 
date of his award, so his rating cannot be "staged" because 
this represents his greatest level of functional impairment 
attributable to this condition.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 0 
percent for bilateral hearing loss is not warranted at any 
time since the date of claim on October 17, 2001.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit 
sought on appeal is accordingly denied.

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2005); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the veteran's bilateral hearing loss, presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
there is no evidence in the claims file of frequent periods 
of hospitalization or marked interference with employment due 
solely to the veteran's bilateral hearing loss.  Here, the 
veteran's rating reflects the degree of hearing loss in both 
ears; thus, the rating criteria reasonably describe the 
veteran's disability level and symptomatology.  As a result, 
the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).


ORDER

A timely substantive appeal having been received, the Board's 
jurisdiction to adjudicate the issue of an initial 
compensable evaluation for bilateral hearing loss is 
appropriate, and is granted to this extent only.

An initial compensable evaluation for bilateral hearing loss 
is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


